
	
		I
		111th CONGRESS
		2d Session
		H. R. 5648
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 38, United States Code, to reinstate
		  criminal penalties for persons charging veterans unauthorized
		  fees.
	
	
		1.Reinstatement of penalties
			 for charging veterans unauthorized fees
			(a)In
			 generalSection 5905 of title
			 38, United States Code, is amended by inserting after Whoever
			 the following: (1) directly or indirectly solicits, contracts for,
			 charges, or receives, or attempts to solicit, contract for, charge, or receive,
			 any fee or compensation except as provided in sections 5904 or 1984 of this
			 title, or (2).
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to actions taken after the date of the
			 enactment of this Act.
			
